The opinion of the court was delivered, May 20th 1869, by
Thompson, C. J.
The learned judge below was certainly right in holding that the case of the Commonwealth v. Nancrede, 8 Casey 389, ruled the case in hand in favor of the Commonwealth. What was said in the Commonwealth v. Stump, 3 P. F. Smith 132, now relied on by the plaintiif in error, was but a dictum, and besides, it appears to be a case of a different kind from the present. We decline discussing the value of that dictum at present. There is no essential difference between the Act of 1842, creating the plaintiff in error an heir, and the Act of 1855, under which Nancrede and the Commonwealth was decided.
Judgment affirmed.